371 U.S. 933
83 S. Ct. 306
9 L. Ed. 2d 270
Benjamin BRAUNSTEIN et al., petitioners,v.COMMISSIONER OF INTERNAL REVENUE.
No. 476.
Supreme Court of the United States
December 10, 1962

Thurman Arnold, Louis Eisenstein and Julius M. Greisman, for petitioners.
Solicitor General Cox, Acting Assistant Attorney General Jones and Harry Baum, for respondent.


1
Petition for writ of certiorari to the United States Court of Appeals for the Second Circuit granted limited to the following question:


2
'1. Whether Section 117(m) of the Internal Revenue Code of      1939 [26 U.S.C.A. § 117(m)], which provides that gain 'from      the sale or exchange * * * of stock of a collapsible      corporation' is taxable as ordinary income rather than      capital gain, is inapplicable in circumstances where the      stockholders would have been entitled to capital-gains      treatment had they conducted the enterprise in their      individual capacities without utilizing a corporation.'


3
The case is placed on the summary calendar.